Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 12/11/2019.                     


Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11, 20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends or for failing the infringement test of MPEP 608.01(n)(II).  
Claim 11 fails the infringement test in that it is possible for dependent claim 11 to infringe without independent claim 1 infringing.  For example, if an electronic device was capable of performing the method, but did not actually execute the method, it could infringe on claim 11 without infringing on claim 1. 
Claim 20 fails the infringement test in that it is possible for dependent claim 20 to infringe without independent claim 12 infringing.  For example, if an electronic device was capable of performing the method, but did not actually execute the method, it could infringe on claim 20 without infringing on claim 12. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US 2010/0122274 A1, hereinafter “Gillies”) in view of Hawkes et al. (US 2003/0039361 A1, hereinafter “Hawkes”)
.
Regarding claim 1, Gillies teaches:
1. A method, comprising: 
at a broadcasting device (fig. 23; i.e. mobile broadcast provider server) with one or more processors and memory: 
encrypting a first packet (fig. 23, step 2306) that includes first code  (par 96, coupon/token 618, figs. 6, 7A) and a first one-time password (fig. 6; LTKM 626, par 60; i.e. long term key obtained from the LTKM) to obtain a first encrypted packet (fig. 23, step 2306; i.e. encrypted coupons), wherein the first code (par 96, coupon version 618k, fig. 7A) corresponds to at least a first portion of data uploaded (par 96, data related to coupon from vendor) to a server (fig. 23, merchant server) that is located remotely from the broadcasting device (fig. 23); and 
wirelessly broadcasting the first encrypted packet (fig. 23, step 2306).  
	Although Gillies does not call its key a “one-time password”, Hawkes, further supports:
a first one-time password (Hawkes has a one time only secret key – par 56) (Hawkes has a one time only secret key)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a one-time password included in a packet, as taught by Hawkes, to Gillies’ invention.  The motivation to do so would have been to employ strategic keys to deter interception and decryption from unintended parties (Hawkes: par 51).

Regarding claim 2, the combination of Gillies and Hawkes teach:
2. The method of claim 1, further comprising: 
[encrypting] a second packet (Gillies: fig. 16, stkm, par 119) that includes the first code (Gillies: par 119: “a received STKM stream 1600 to determine whether credits in memory may be used to access”; implies coupon/credit information) and a second one-time password (Gillies: par 119, included TEK in STKM) that is distinct from the first one-time password (Gillies: LTKM vs. TEK) to obtain a second [encrypted] packet (Gillies: fig. 16, stkm, par 119); and 
subsequent to wirelessly broadcasting the first encrypted packet (Gillies: par 104: “credit grant push messages may be broadcasted to users' mobile devices”, see also par 105), wirelessly broadcasting the second [encrypted] packet (Gillies: par 117: “broadcasting an STKM”).  
Gillies teaches encryption of packets but not explicitly the encrypting of a second packet.  
Hawkes suggests:
Encryption of second packet (Fig. 7C, steps 450, 452, 454, back to step 446; i.e. encryption of multiple packets)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to encrypt a second packet, as taught by Hawkes, to Gillies’ invention. The motivation to do so would have been in order to provide a way of updating keys for security encryption in a wireless communication system supporting broadcast service (Hawkes: par 103).

Regarding claim 3, the combination of Gillies and Hawkes teach:
3. The method of claim 1, further comprising: 
at the broadcasting device: 
receiving a first key from the server (Gillies: par 103: “requesting key materials”; Examiner notes that requesting key material to a broadcasting device implies that the broadcasting device contains a key; par 63: “the service provider creates subscriber management keys ”; par 129: “such messages could be delivered to a server pool within the mobile broadcast service provider network via an anycast network communication without departing from the scope of the claims and the invention”).
generating a one-time password (Hawkes: par 56; i.e. one-time-only secret key) based at least on the first key (Hawkes: par 56; one-time-only secret key to be generated by a random number) prior to encrypting the first packet (Hawkes: par 56-57; i.e. generation of the one-time-only secret key is performed before encrypting)

Regarding claim 4, the combination of Gillies and Hawkes teach:
4. The method of claim 1, further comprising: 
at the broadcasting device: 
receiving the first one-time password from the server prior to encrypting the first packet (Gillies: par 103: “requesting key materials”; Examiner notes that requesting key material to a broadcasting device implies that the broadcasting device contains a key; par 63: “the service provider creates subscriber management keys ”; par 129: “such messages could be delivered to a server pool within the mobile broadcast service provider network via an anycast network communication without departing from the scope of the claims and the invention”).  

Regarding claim 5, the combination of Gillies and Hawkes teach:
5. The method of claim 1, including: 
at the broadcasting device: 
receiving a second key from the server (Hawkes: fig. 7C, step 448, SK); and 	
encrypting the first packet with the second key to obtain the first encrypted packet (Hawkes: fig. 7C, step 450).

Regarding claim 6, the combination of Gillies and Hawkes teach:
6. The method of claim 1, further comprising: 
at the broadcasting device:  
uploading the data to the server prior to wirelessly broadcasting the first encrypted packet (Gillies: par 96; i.e. vendors (i.e. merchant server) contain coupon data; Examiner notes that such coupon data is in the server evidently prior to sending encrypted packet, see also fig. 23 step 2302).  

Regarding claim 7, the combination of Gillies and Hawkes teach:
7. The method of claim 1, further comprising: 
at the broadcasting device: 
receiving the first code (Gillies: i.e. coupon/token) from the server (Gillies: fig. 23, receiving the coupon from the merchant server).  

Regarding claim 8, the combination of Gillies and Hawkes teach:
8. The method of claim 1, further comprising: 
at the broadcasting device: 
repeating generation of a one-time password (Hawkes: fig. 7C, step 448), encryption of a packet (Gillies: fig. 23, step 2306) that includes a code (Gillies: par 96, coupon/token 618, figs. 6, 7A) and the one-time password (Gillies: fig. 6; LTKM 626, par 60; i.e. long term key obtained from the LTKM), and wireless broadcasting of the encrypted packet (Gillies: fig. 23, step 2306), wherein the generated one-time password is different from a previous one-time password (Gillies: i.e. LTKM vs. STKM).  

Regarding claim 9, the combination of Gillies and Hawkes teach:
9. The method of claim 8, wherein: 
the generation, the encryption, and the wireless broadcasting are repeated in a predefined time interval (Gillies: par 60-61; i.e. broadcast regularly).  

Regarding claim 10, the combination of Gillies and Hawkes teach:
10. The method of claim 1, further comprising: 
encrypting a third packet (Hawkes: fig. 7C, step 448) that includes second code (Gillies: i.e. coupon/code) and a third one-time password (Gillies: i.e. new TEK, fig. 16, stkm, par 119) that is distinct from the first one-time password (Gillies: par 119, included one or more TEK in STKM) to obtain a third encrypted packet (Gillies: par 117: “STKM”), wherein the second code corresponds to a second portion of the data uploaded to the server (Gillies: par 96, data related to coupon from vendor); and 
subsequent to wirelessly broadcasting the first encrypted packet (Gillies: par 104: “credit grant push messages may be broadcasted to users' mobile devices”, see also par 105), wirelessly broadcasting the third encrypted packet (Gillies: par 117: “broadcasting an STKM”).  

Regarding claim 11, all claim limitations are set forth and rejected as discussed in claim 1.  Furthermore, Gillies teaches on the additional limitations as follows:
11. An electronic device, comprising: wireless communication circuit (fig. 3, par 47); one or more processors (fig. 4, servers); and memory storing one or more programs (par 158), the one or more programs including instructions, which, when executed by the one or more processors, cause the electronic device to (par 158) perform the method of claim 1….  

Regarding claim 12, Gillies teach:
12. A method, comprising: 
at a recipient device with one or more processors and memory storing one or more programs (Gillies: fig. 23, mobile device 40): 
receiving a first encrypted packet wirelessly broadcast from a broadcasting device (Gillies: fig. 23, step 2308), the first encrypted packet including encryption of information identifying a first code (Gillies: par 96, coupon/token 618, figs. 6, 7A);  
in accordance with a determination that predefined decryption criteria are satisfied (Gillies: fig. 23, step 2310), decrypting the first encrypted packet based at least on a third key (Gillies: i.e. TEK) to obtain the first code (Gillies: i.e. coupon) (Gillies: fig. 23, step 2310), wherein the third key is received from a server (Gillies: i.e. broadcasting server) that is located remotely from the recipient device (Gillies: fig. 16, step 1602; par 119, included one or more TEK in STKM); 
Gillies teaches decrypting packets, yet Hawkes more explicitly suggests and supports:
decrypting at least a first portion of encrypted data (Hawkes: i.e. BAKI) stored in the memory (Hawkes: par 84; i.e. BAKI is passed to the UIM 308) using the first code (Hawkes: par 84; i.e. decrypt the BAKI); and 
providing the decrypted first portion (Hawkes: par 84; i.e. BAK is extracted from the BAKI by using a key RK) to the one or more programs stored in the memory (Hawkes: par 84; i.e. the value of BAK is stored in the memory SUMU).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to implement a decryption mechanism to decrypt portion of data that is stored in memory using the first code and providing the decrypted data to memory, as taught by Hawkes, to Gillies’ invention.  The motivation to do so would have been in order to provide a secure mechanism to prevent access to confidential documents (Hawkes: par 3).

Regarding claim 13, the combination of Gillies and Hawkes teach:
13. The method of claim 12, wherein the first encrypted packet is received by the recipient device prior to, or without, forming a wireless connection between the recipient device and the broadcasting device (Gillies: fig. 3, par 152, i.e. wireless connections, see also par 45, 47).  

Regarding claim 14, the combination of Gillies and Hawkes teach:
14. The method of claim 12, wherein the first encrypted packet is included in a wirelessly advertised packet (Gillies: fig. 23, step 2308; i.e. coupon template implies advertisement).  

Regarding claim 15, the combination of Gillies and Hawkes teach:
15. The method of claim 12, further comprising: 
at the recipient device: 
receiving a fourth key (Gillies: par 119, included TEK in STKM) from the server (Gillies: fig. 15, provider server 30); 
generating a one-time password (Hawkes: par 56; i.e. one-time-only secret key) based at least on the fourth key (Hawkes: par 56; one-time-only secret key to be generated by a random number) prior to decrypting the first encrypted packet (Hawkes: par 56-57; i.e. generation of the one-time-only secret key is performed before decrypting),
wherein the first encrypted packet is decrypted based at least on the third key (Gillies: i.e. TEK) and the one-time password (Gillies: i.e. LTKM, fig. 15 step 422) to obtain the first code (Gillies: fig. 15, decrypt contents based on STKM received and TEK; i.e. coupon; fig. 23, step 2310) 

Regarding claim 16, the combination of Gilles and Hawkes teach:
16. The method of claim 12, further comprising: 
at the recipient device: 
receiving a one-time password from the server (Hawkes: par 56, i.e. one-time secret key), wherein the first encrypted packet is decrypted based at least on the third key (Gilles: par 119, TEK, fig. 15-16) and the one-time password (Gillies: i.e. STKM) to obtain the first code (Gilles: fig. 15, decrypt content based on STKM and TEK).  

Regarding claim 17, the combination of Gillies and Hawkes teach:
17. The method of claim 12, further comprising: 
at the recipient device: 
receiving the encrypted data from the server (Gillies: Fig. 16, step 1601).  

Regarding claim 18, the combination of Gillies and Hawkes teach:
18. The method of claim 12, further comprising:  
at the recipient device: 
repeating (Gillies: par 60-61; i.e. broadcast regularly, new TEKs are sent in STKM) obtaining a respective one-time password (Hawkes: par 56, one-time secret key), 
receiving a respective encrypted packet (Gillies: Fig. 16, step 1601), and 
attempting to decrypt the respective encrypted packet based at least on the third key and the respective one-time password (Gillies: fig. 15, decrypt content based on STKM and TEK), wherein the obtained respective one-time password is different from a previously obtained one-time password (Gillies: par 60-61; i.e. broadcast regularly, new TEKs are sent in STKM).  

Regarding claim 20, all claim limitations are set forth and rejected as it has been discussed in claim 12.  Furthermore, Gillies also teaches the additional limitations as follows:
20. An electronic device, comprising: wireless communication circuit (Gillies: fig. 3, par 47); one or more processors (Gillies: fig. 4, servers); and memory storing one or more programs, the one or more programs including instructions, which, when executed by the one or more processors, cause the electronic device to (Gillies: par 158) perform the method of claim 12.  

Claims 19 rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US 2010/0122274 A1, hereinafter “Gillies”) in view of Hawkes et al. (US 2003/0039361 A1, hereinafter “Hawkes”) in further view of Official Notice

Regarding claim 19, the combination of Gillies and Hawkes teach:
19. The method of claim 12, further comprising: 
at the recipient device: 
receiving a second encrypted packet wirelessly broadcast from the broadcasting device (Hawkes: fig. 7C, steps 448, 450), the second encrypted packet including encryption of information identifying a [second] code (Gillies: par 96, coupon/token 618, figs. 6, 7A); 
in accordance with a determination that the predefined decryption criteria are satisfied (Gillies: fig. 23, step 2310), decrypting the second encrypted packet based at least on the third key (Hawkes: fig. 7D, steps 468, 470, 472) to obtain the [second] code (Gillies: i.e. coupon) (Gillies: fig. 23, step 2310; i.e. using of TEK to obtain code/coupon); 
decrypting a [second] portion of the encrypted data (Hawkes: i.e. BAKI) stored in the memory (Hawkes: par 84; i.e. BAKI is passed to the UIM 308) using the [second] code (Hawkes: par 84; i.e. decrypt the BAKI); and 
providing the decrypted [second] portion (Hawkes: par 84; i.e. decrypt the BAKI) to one or more programs stored in the memory (Hawkes: par 84; i.e. the value of BAK is stored in the memory SUMU).  
Gillies and Hawkes discloses the claimed invention except for duplicating the steps (i.e. encrypted packet and decrypting encrypted packed to obtain a second code).  It would have been obvious however, to one of ordinary skill in the art before the effective filing date of the invention, to have duplicated these steps since it has been held that mere duplication of the essential working steps of a method performed in a device involves only routine skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/21 May 2022/
/ltd/